Citation Nr: 0123129	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
operative residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran reportedly served on active duty from August 1944 
to July 1946 and from September 1946 to April 1951.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The RO determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for post-operative residuals of a right 
foot injury.  The veteran filed a timely notice of 
disagreement with the denial and perfected a substantive 
appeal.

In July 2001, a videoconference hearing was conducted over 
which the undersigned Member of the Board presided.  A 
transcript of the personal hearing has been associated with 
the claims file.

The Board notes that some of the veteran's service records 
are unavailable, having been destroyed in a fire at the 
National Personnel Records Center records center in 1973.  

The Board recognizes that there is a heightened obligation to 
assist a claimant in the development of her case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).


FINDINGS OF FACT

1.  In October 1994 the Board determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a right foot 
disorder.

2.  Evidence submitted since the October 1994 Board decision 
is cumulative and redundant, and does not bear directly and 
substantially upon the specific matter under consideration; 
thus, it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the October 1994 decision wherein the 
Board denied reopening the claim of entitlement to service 
connection for a right foot disorder is not new and material, 
and the veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.156, 
20.1100, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In pertinent part, the new law provides that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.


As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2001).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West Supp. 2001).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A(1)-(3) (West Supp. 2001).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain, (B) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.



Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C. § 5103A(b)(1)-(3) (West Supp. 2001).


Criteria
Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2000).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  



Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991). 

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The law further provides that VA may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2000).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA.

New and material evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991);  38 C.F.R. § 20.1100 (2000).


When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 West 1991);  38 C.F.R. § 20.1105 2000).

In new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

Despite the finality of a prior final decision, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which had been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans, 9 Vet. 
App. at 273.

In determining whether to reopen a previously and finally 
denied claim, the Board must determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).   

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At this stage of its analysis, the Board does not evaluate 
such evidence in the context of the record as a whole.  
Compare Madden, 125 F. 3d 1477 at 1481 [in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole].    See also Chipego v. Brown, 4 Vet. App. 
102, 104-105 (1993) [the Justus presumption of credibility 
does not extend beyond the predicate determination of whether 
the case should be reopened].

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).

The Board further observes that the VCAA, which has been 
discussed above, appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.


Factual Background

The evidence associated with the claims file prior to the 
October 1994 decision of the Board which determined that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for a right foot 
disorder is reported in pertinent part below.

The available service medical records included a physical 
examination report dated in June 1946, performed in 
connection with the veteran's first separation from service.  
It indicated a history of foot surgery and skin grafts 
following burns to the right foot in 1933.  Examination 
revealed healed grafted burn scars of the right foot and 
thigh, which existed prior to service.  The right foot had 
deformity with slight flexion which also existed prior to 
service.

A separation examination report from April 1951 was also of 
record.  The veteran's history included an injury to the 
right foot at the age of six years.  There were no noted 
sequelae or complications, and examination revealed no 
abnormalities. 

A VA hospitalization report dated in October 1984 indicated 
that the veteran was admitted for treatment of her right 
lower extremity.  She presented with recurrent swelling of 
her right foot and inflammation of her right leg.  She stated 
that the first incident of swelling was in 1975, and that in 
the intervening years she had experienced several more 
episodes of swelling of the right foot.  She reported that 
the most recent episode of swelling was in 1982, and her 
reported history included the right foot injury at age six.  
Her symptomatology resolved rapidly while hospitalized.  The 
diagnosis was cellulitis with lymphangitis of the right leg 
and foot.

A VA examination was conducted in March 1985.  The veteran 
reported that at the age of six, a train ran over her foot, 
nearly severing it.  It was reattached so successfully that 
she was able to participate in all activities and sports as a 
child and to serve in the Air Force without difficulty.  She 
reported that her ankle was uncomfortable, especially with 
use.  Examination of the right foot revealed extensive 
scarring with no open lesions.  Motion was limited to 
approximately 10 percent of normal, and the foot was tender 
to touch.  The diagnosis was status post osteomyelitis of the 
right foot. 

Private medical records dated from June 1980 to November 1985 
showed continued treatment for her right foot disorder.  A VA 
orthopedic examination was conducted in February 1986, which 
showed a diagnosis of right foot and ankle, postoperative 
status attachment of right foot with fusion of the right 
ankle in 10 degrees plantar flexion, chronic osteomyelitis 
and skin graft scars over the ankle and foot, symptomatic, 
chronic. 

A lay statement dated in April 1987 was received from a woman 
with whom the veteran served in the Air Force.  She reported 
that she first met the veteran in 1950, and that, at that 
time, the veteran had a limp.  She was later informed by the 
veteran that she had sustained a childhood accident that left 
her right foot and ankle badly scarred.  It was indicated 
that the veteran was later playing in a softball game in 
which she injured her foot.  It was further noted that in the 
mid-1960's the veteran was hospitalized with a blood clot in 
the scarred area.

In October 1988, another VA orthopedic examination was 
conducted wherein the  diagnosis was old injured right ankle 
with ankylosis.

In a decision dated October 2, 1990, the Board denied the 
veteran's claim of entitlement to service connection for a 
right foot disorder.  The Board determined that the evidence 
clearly showed a history of the veteran having sustained a 
severe preservice injury to her right foot.  In addition, 
although the complete service medical records were not 
available, the two separation examination reports contained 
no findings indicating any aggravation of the disability.  

The Board noted that the 1951 separation examination showed 
that the veteran had reported no sequelae or complications 
following her preservice right foot injury.  Further, the 
Board found significant that post-service medical records 
revealed that the veteran reported additional right foot 
pathology beginning in 1975.  Thus, the Board concluded that 
the veteran's right foot disorder was not aggravated during 
service.  



Subsequent to the Board's February 1990 rating decision, the 
veteran submitted a note from a private physician dated in 
April 1989.  It was indicated that that she had been 
hospitalized in April 1989 with a diagnosis of severe 
cellulitis of the right foot.

In September 1991, the veteran filed a statement in which she 
noted that she had had no recent exacerbations of cellulitis, 
lymphangitis or osteomyelitis requiring emergency treatment 
or hospitalization.  She alleged that she had regular 
swelling of the right foot, requiring from one to three days 
of bed rest. 

Private medical records dated from July 1990 to September 
1991 showed that she was treated for cellulitis of the right 
leg and foot, among other disorders.  However, no mention was 
made of the veteran's period of service contributing to the 
disorder. 

A private medical record dated in December 1991 shows that 
the veteran's physician reported that as she had treated the 
veteran long after her period of service, she had no opinion 
as to whether the veteran's military service exacerbated her 
illness.  

A private medical record dated in January 1992 shows that the 
veteran continued to be treated for cellulitis in the leg, 
but did not in any way attribute the problem to her period of 
service.

In her substantive appeal received in April 1992 and in other 
statements filed with the RO, the veteran alleged that her 
activities during service aggravated her right foot disorder.  
She maintained that the examinations she received during 
service were not adequate. 

Records were received from the Social Security Administration 
[SSA] in March 1994 supporting its decision to grant the 
veteran disability benefits.  

Although the major disability considered in granting benefits 
was the right foot disorder, the earliest records were from 
1980.  None of the records attributed the right foot disorder 
to her period of service.  The veteran's activities during 
service were not mentioned in the records.

In July 1994, the veteran submitted a letter in which she 
alluded to the possibility that evidence in her claims folder 
had been destroyed.  However, except for the service medical 
records which apparently were destroyed in a fire at the 
National Personnel Records Center, there is no evidence 
thereof. 

In its decision dated in October 1994, the Board determined 
that the veteran had not submitted new and material evidence 
with which to reopen her claim of entitlement to service 
connection for a right foot disorder.  The Board concluded 
that none of the evidence submitted since the Board's 
February 1990 decision was new and material to the issue of 
service connection for a right foot disorder, as such 
evidence had not attributed the disorder to her period of 
service.  

In its decision dated in December 1995, the Court affirmed 
that October 1994 Board decision which had determined that 
the veteran had not submitted sufficient new and material 
evidence with which to reopen her claim of entitlement to 
service connection for a right foot disorder.  The Court held 
that the private medical records and SSA records merely 
provided that she had a chronic, contemporaneous foot 
disability, but did not relate it to her period of active 
service.  The Court also determined that the veteran's 
statements wherein she asserted that her preexisting foot 
disorder was aggravated by service were essentially the same 
as those previously considered and were lay assertions of 
medical causation which did not suffice to reopen the claim.

The evidence associated with the claims file subsequent to 
the October 1994 Board decision is reported in pertinent part 
below.

In September 1998, the veteran submitted a letter in which 
she asserted that she aggravated her pre-existing right foot 
injury while engaging in exercises during basic training, 
climbing onto B-17's while working on a flight line for ten 
months, climbing up telephone poles for stringing 
communications lines, and while jumping from the cargo area 
of a C-47 while it was still moving.  She also indicated 
that, subsequent to service, she was able to work until 1985 
when she was declared to be disabled.

In April 1999, the veteran submitted two contemporaneous 
photographs of her right foot.

By rating action dated in May 1999, the RO determined that 
new and material evidence had not been submitted with which 
to reopen the veteran's claim of entitlement to service 
connection for post-operative residuals of a right foot 
injury.  The RO relied on the fact that the new evidence 
failed to show that a pre-existing right foot disability was 
aggravated by her period of active service.

A VA outpatient treatment record dated in July 1999 shows 
that the veteran presented with right foot and ankle pain 
along with a limp.  It was noted that the area on the 
toenails were debrided and she was to follow up in three 
months.

In October 1999, the veteran submitted a letter in which she 
asserted that she had never been burned and that the 
discharge examination report which had indicated that she had 
healed graft burn scars of the right foot and thigh was 
incorrect.  

A VA outpatient treatment record dated in November 1999 shows 
that the veteran presented with chronic right foot and ankle 
problems.  She provided a history of foot injury from a 
railroad accident at age nine.  The examiner referenced the 
April 1987 lay statement wherein it was asserted that she had 
several injuries during her tour of duty.  The examiner 
indicated that her condition could have been exacerbated 
secondary to military duty.  It was noted that the disability 
showed no improvement and was very permanent.

In February 2000, the veteran submitted a copy of an article 
from the American Legion Magazine which outlined benefits 
available to veterans.

In May 2000, a second lay statement was received from the 
woman with whom the veteran served in the Air Force.  She 
reported that in 1950 they were both stationed at the 
Ellington Air Force Base.  She referred to an incident 
wherein the veteran was slow getting out of her car, limping 
badly.  She stated that the veteran informed her that she had 
injured her foot playing in a softball game.   She indicated 
that she had noticed that the veteran would limp prior to the 
accident, but that the limp had increased thereafter.  She 
also indicated that she had witnessed the veteran injure her 
right foot in a subsequent softball game.  It was further 
noted that in the mid-1960's, the veteran was hospitalized 
with a blood clot in the scarred area.

In July 2000, an additional lay statement was received from 
the woman with whom the veteran served in the Air Force.  She 
reported that she had known the veteran for over fifty years 
since both being stationed at the Ellington Air Force Base.  
She stated that she first noticed that the veteran had a 
slight limp.  She also indicated that she had observed two 
incidents in service wherein the veteran had sustained 
injuries to her right foot in Air Force sponsored softball 
games.  It was also noted that in the mid-1960's the veteran 
was hospitalized with a blood clot in the scarred area.

A VA medical record dated in June 2001 shows that the veteran 
was being treated for residuals of a fall in July 1996 
wherein she sustained an injury due to slipping on some loose 
gravel.  It was indicated that the prior fusion of the right 
ankle had caused resultant malformation to her toes on the 
foot, which contributed to her fall and subsequent injury to 
her ankle.

In July 2001, the veteran testified at a videoconference 
hearing over which the undersigned Board Member presided.  
She indicated that she had first injured her right foot in 
1933.  


She stated that she reinjured her foot during service while 
repairing radios and climbing telephone poles in her duty in 
communications.  She stated that she had been having problems 
with her foot ever since.  She also referred to the June 2001 
VA medical record which showed recent treatment of her right 
foot.

Analysis
Duty To Assist

As noted earlier, there have been changes in the law during 
the pendency of this appeal.  Karnas, 1 Vet. App. at 308 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administration or judicial 
process has been concluded, the version more favorable to the 
veteran applies.

As noted earlier, the law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton, 12 Vet. App. at 477, 
withdrawn sub nom. Morton, 14 Vet. App. at 174 (per curiam 
order).  38 U.S.C.A. §§ 5103, 5103A, 5107; Duty to Assist, 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. Part 3).

Nothing in VCAA's duty to assist provisions shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence has 
been presented or secured.  38 U.S.C.A. §§ 5103A, 5108).

The Board notes that regulations in 38 C.F.R. Part 3 
pertaining to the duty to assist were recently amended to 
implement the provisions of VCAA.  The amendments pertaining 
to new and material evidence, however, are only applicable to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. Part 3).




The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by her 
as well as authorized by her to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The veteran has been offered comprehensive VA examinations 
and the RO has obtained and associated with the claims file 
private medical records identified by her.  She has been 
informed of the types of evidence which was required in 
adjudicating her claim, and what measures had been undertaken 
regarding her claim by VA.  The Board is of the opinion that 
there is sufficient evidence on file to allow for a 
determination on the issues on appeal.  See 38 U.S.C. 
§ 5103A(d) (West Supp. 2001)

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist the veteran as mandated by the 
VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of her claim pursuant to this new law.  As 
set forth above, VA has already met all obligations to the 
veteran under this new legislation.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand of the veteran's claims to the RO for 
adjudication under the new law would only serve to further 
delay resolution of her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


New and Material Evidence

The veteran seeks to reopen her claim of entitlement to 
service connection for post-operative residuals of a right 
foot injury.  When a claim is finally denied, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 C.F.R. § 3.156.

The RO initially denied the veteran's claim on the basis that 
the disability was not shown to have been first manifested or 
aggravated by her period of active service. 
Thereafter, in June 1985, June 1987, August 1987 and November 
1988, the RO determined that new and material evidence had 
not been submitted with which to reopen the veteran's claim 
of entitlement to service connection for a right foot 
disorder as the evidence did not show that the veteran's 
right foot disorder was incurred in or aggravated by her 
period of active service.

Since filing to reopen her claim, the veteran submitted a 
September 1998 letter in which she asserted that she 
aggravated her pre-existing right foot injury during her 
period of active service.  She also submitted contemporaneous 
photographs of her right foot.

She also submitted VA outpatient treatment records dated in 
July 1999 and November 1999 which showed a current right foot 
and ankle disability.  Based upon the history as provided by 
the veteran and her lay witness, it was indicated that the 
veteran's condition could have been exacerbated secondary to 
military duty. 

In February 2000, the veteran submitted a copy of an article 
from the American Legion Magazine which outlined benefits 
available to veterans.

In May 2000 and July 2000, additional lay statements were 
received from the woman with whom the veteran served in the 
Air Force.  It was reported that the veteran had injured her 
right foot on two occasions while playing softball during her 
period of active service.  It was also noted that the veteran 
was hospitalized with a blood clot in the scarred area 
subsequent to service.

The June 2001 VA medical record showed treatment for 
residuals of a July 1996 injury.  It was noted that the prior 
fusion of the right ankle had caused resultant malformation 
to her toes on the foot, which contributed to her fall and 
subsequent injury to her ankle.

The veteran's July 2001 testimony showed that she indicated 
she first injured her right foot in 1933, and that she 
reinjured her foot during service while repairing radios and 
climbing telephone poles in her duty in communications.

The veteran's testimony and the statements of her lay 
witness, although presumed to be true, see Justus, are 
repetitive of previous statements made to physicians and 
others which were previously considered by the Board, and are 
therefore not new.  Moreover, there is no evidence that the 
veteran or her lay witness possess the requisite medical 
training or expertise necessary to render them competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  

In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  

In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically stated: "[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Accordingly, in addition to not being new, the 
veteran's testimony and the lay statements are not material 
to the issue.

The Board finds that the veteran has not submitted any 
evidence since the October 1994 decision of the Court which 
establishes that her current right foot disability was 
incurred in or aggravated by her period of active service.  
There is no new medical opinion evidence by a competent 
medical professional which indicates or even suggests that 
the current right foot disability is the result of service.  
Nor is there any evidence, aside from reiterations of 
statements previously made by the veteran in her own behalf, 
which indicates that symptoms consistent with the right foot 
disability were aggravated by her period of active service.

The Board notes the November 1999 VA medical record which 
suggested that the veteran's condition could have been 
exacerbated secondary to military duty.  However, this was 
based solely on the statements provided by the veteran and 
her lay witness.  A medical diagnosis, however, is only as 
credible as the history on which it was based.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993):

	Although [the doctor] examined appellant on many 
occasions, 
	there is no indication that he formed his opinion [that 
appellant's 
	disability was service-connected] on a basis separate 
from 
	appellant's recitation of his medical and service 
background.

See also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ a 
diagnosis "can be no better than the facts alleged by the 
appellant."].

It is thus significant that VA examiner's opinion does not 
appear to have been based on a thorough review of the 
veteran's medical history, but rather on information supplied 
by the veteran herself and by the lay statements.

When viewed against the background of the negative separation 
examination report which was negative for any current 
symptoms, and which noted the pre-existing right foot 
disability without reference to aggravation, the November 
1999 comment by the VA examiner did not establish that there 
was a disease or injury that was either manifested in or 
aggravated by her service.  See Swann, 5 Vet. App. at 233 
[the Board was not bound to accept opinions of two doctors 
who made diagnoses of post-traumatic stress disorder almost 
twenty years following appellant's separation from service 
and who necessarily relied on history as related by 
appellant].  

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In summary, the Board finds that new and material evidence 
has not been submitted, and thus the claim remains denied.  
By this decision, the Board informs the veteran of the kind 
of evidence which would be new and material evidence to 
reopen her claim, in particular competent medical evidence 
linking a current right foot disability to her period of 
active service.  See Graves v. Brown, 8 Vet. App. 522 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); McKnight, 
131 F.3d at 1483; Epps, 126 F.3d at 1464.


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
post-operative residuals of a right foot injury, the appeal 
is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

